 
Exhibit 10.1
 




 


               
 

 CGRT   
Interest free if paid in full
within 3 months


$15,000 CONVERTIBLE NOTE
 

 


FOR VALUE RECEIVED, CorGreen Technologies Holding Corp., a Nevada corporation
(the "Issuer" of this Security) with at least 27,012,500 common shares issued
and outstanding, issues this Security and promises to pay to  _______________ ,
or its Assignees (the "Investor") the Principal Sum along with the Interest Rate
and any other fees according to the terms herein. This Note will become
effective only upon execution by both parties and delivery of the first payment
of Consideration by the Investor (the "Effective Date").


The Principal Sum is $15,000 (fifteen thousand) plus accrued and unpaid interest
and any other fees. The Consideration is $15,000 (fifteen thousand) payable by
wire. The Investor shall pay $15,000 of Consideration upon closing of this Note.
The Investor may pay additional Consideration to the Issuer in such amounts and
at such dates as the Investor may choose in its sole discretion. THE PRINCIPAL
SUM DUE TO THE INVESTOR SHALL BE PRORATED BASED ON THE CONSIDERATION ACTUALLY
PAID BY INVESTOR (AS WELL AS ANY OTHER INTEREST OR FEES) SUCH  THAT   THE 
ISSUER   IS ONLY   REQUIRED TO REPAY THE  AMOUNT   FUNDED   AND  THE ISSUER IS
NOT REQUIRED TO REPAY ANY UNFUNDED PORTION OF THIS NOTE. The Maturity Date is
two years from the Effective Date of each payment (the "Maturity Date") and is
the date upon which the Principal Sum of this Note, as well as any unpaid
interest and other fees, shall be due and payable. The Conversion Price is the
lesser of $0.50 or 50% of the lowest trade price in the 25 trading days previous
to the conversion (In the case that conversion shares are not deliverable by
DWAC an additional 10% discount will apply; and if the shares are ineligible for
deposit into the DTC system and only eligible for Xclearing deposit an
additional 5% discount shall apply; in the case of both an additional cumulative
15% discount shall apply). Unless otherwise agreed in writing by both parties,
at no time will the Investor convert any amount of the Note into common stock
that would result in the Investor owning more than 9.99% of the common stock
outstanding.


1.              ZERO Percent Interest for the First Three Months. The Issuer may
repay this Note at any time on or before 90 days from the Effective Date, after
which the Issuer may not make further payments on this Note prior to the
Maturity Date without written approval from the Investor. If the Issuer repays a
payment of Consideration on or before 90 days from the Effective Date of that
payment, the Interest Rate on that payment of Consideration shall be ZERO
PERCENT (0%).  If the Issuer does not repay a payment of Consideration on or
before 90 days from its Effective Date, a one-time Interest charge of 12% shall
be applied to the Principal Sum. Any interest payable is in addition to the OID,
and that OID (or prorated OID, if applicable) remains payable regardless of time
and manner of payment by the Issuer.


2.  Conversion. The Investor has the right, at any time after the Effective
Date, at its election, to convert all or part of the outstanding and unpaid
Principal Sum and accrued interest (and any other fees) into shares of fully
paid and non-assessable shares of common stock of the Issuer as per this
conversion formula: Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price. Conversions maybe
delivered to the Issuer by method of the Investor's choice (including but not
limited to email, facsimile, mail, overnight courier, or personal delivery), and
all conversions shall be cashless and not require further payment from the
investor. If no objection is delivered from the Issuer to the Investor regarding
any variable or calculation of the conversion notice within 24 hours of delivery
of the conversion notice, the Issuer shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto. The Issuer shall deliver the shares from any
conversion to the Investor (in any name directed by the Investor) within 3
(three) business days of conversion notice delivery.


3.  Conversion Delays. If the Issuer fails to deliver shares in accordance with
the timeframe stated in Section 2, the Investor, at any time prior to selling
all of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
conversion amount returned to the Principal Sum with the rescinded conversion
shares returned to the Issuer (under the Investor's and the Issuer's
expectations that any returned conversion amounts will tack back to the original
date of the Note). In addition, for each conversion, in the event that shares
are not delivered by the fourth business day (inclusive of the day of
conversion), a penalty of $200 per day will be assessed for each day after the
third business day (inclusive of the day of the conversion) until share delivery
is made; and such penalty will be added to the Principal Sum of the Note (under
the Investor's and the Issuer's expectations that any penalty amounts will tack
back to the original date of the Note).
 
4.  Reservation of Shares.  At all times during which this Note is convertible,
the Issuer will reserve from its authorized and unissued Common Stock to provide
for the issuance of Common Stock upon the full conversion of this Note. The
Issuer will at all times reserve at least 7,000,000 shares of Common Stock for
conversion.


5.  Piggyback Registration Rights. The Issuer shall include on the next
registration statement the Issuer files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note, but
not less than $2,500, being immediately due and payable to the Investor at its
election in the form of cash payment or addition to the balance of this Note.


6.    Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Issuer or any of its subsidiaries of any security with any term
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Investor in this
Note, then the Issuer shall notify the Investor of such additional or more
favorable term and such term, at the Investor's option, shall become a part of
the transaction documents with the Investor. The types of terms contained in
another security that may be more favorable to the holder of such security
include, but are not limited to, terms addressing conversion discounts,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, private placement price per share, and warrant coverage.
 

--------------------------------------------------------------------------------





7.  Default. The following are events of default under this Note: (i) the Issuer
shall fail to pay any principal under the Note when due and payable (or payable
by conversion) thereunder; or (ii) the Issuer shall fail to pay any interest or
any other amount under the Note when due and payable (or payable by conversion)
thereunder; or (iii) a receiver, trustee or other similar official shall be
appointed over the Issuer or a material part of its assets and such appointment
shall remain uncontested  for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; or (iv) the Issuer shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (v) the Issuer
shall make a general assignment for the benefit of creditors; or (vi) the Issuer
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (vii) an involuntary proceeding shall be commenced or
filed against the Issuer; or (viii) the Issuer shall lose its status as "DTC
Eligible" or the Issuer's shareholders shall lose the ability to deposit (either
electronically or by physical certificates, or otherwise) shares into the DTC
System; or (ix) the Issuer shall become delinquent in its filing requirements 
as a fully-reporting issuer registered with the SEC; or (x) the Issuer shall
fail to meet all requirements to satisfy the availability of Rule 144 to the
Investor or its assigns including but not limited to timely fulfillment of its
filing requirements as a fully-reporting issuer registered with the SEC,
requirements for XBRL filings, and requirements for disclosure of financial
statements on its website.


8.  Remedies. In the event of any default, the outstanding principal amount of
this Note, plus accrued but unpaid interest, liquidated damages, fees and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Investor's election, immediately due and payable in cash at the Mandatory
Default Amount. The Mandatory Default Amount means the greater of (i) the
outstanding principal amount of
this Note, plus all accrued and unpaid intere.st, liquidated damages, fees and
other amounts hereon, divided by the Conversion Price on the date the Mandatory
Default Amount is either demanded or paid in full, whichever has a lower
Conversion Price, multiplied by the VWAP on the date the Mandatory Default
Amount is either demanded or paid in full, whichever has a higher VWAP, or (ii)
150% of the outstanding principal amount of this Note, plus 100% of accrued and
unpaid interest, liquidated damages, fees and other amounts hereon. Commencing
five (5) days after the occurrence of any event of default that results in the
eventual acceleration of this Note, the interest rate on this Note shall accrue
at an interest rate equal to the lesser of 18% per annum or the maximum rate
permitted under applicable law. In connection with such acceleration described
herein, the Investor need not provide, and the Issuer hereby waives, any
presentment, demand, protest or other notice of any kind, and the Investor may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by the Investor
at any time prior to payment hereunder and the Investor shall have all rights as
a holder of the note until such time, if any, as the Investor receives full
payment pursuant to this Section 8. No such rescission or annulment shall affect
any subsequent event of default or impair any right consequent thereon.  Nothing
herein shall limit  the Investor's right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance
and/or injunctive relief with respect to the Issuer's failure to timely deliver
certificates representing shares of Common Stock upon conversion of the Note as
required pursuant to the terms hereof.


9.  Assignability. The Issuer may not assign this Note. This Note will be
binding upon the Issuer and its successors and will inure to the benefit of the
Investor and its successors and assigns and may be assigned by the Investor to
anyone without the Issuer's approval.


10.    Governing Law. This Note will be governed by, and construed and enforced
in accordance with, the laws of the State of California, without regard to the
conflict of laws principles thereof. Any action brought by either party against
the other concerning the transaction is contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in Los Angeles County, in the State of California. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.


11.    Delivery of Process by the Investor to the Issuer. In the event of any
action or proceeding by the Investor against the Issuer, and only  by the
Investor against the Issuer, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by the Investor via U.S. Mail, overnight delivery service such as
FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Issuer at its last known attorney as
set forth in its most recent SEC filing.


12.    Attorney Fees. If any attorney is employed by either party with regard to
any legal or equitable action, arbitration or other proceeding brought by such
party for enforcement of this Note or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Note, the prevailing party will be entitled to recover from the other party
reasonable attorneys' fees and other costs and expenses incurred, in addition to
any other relief to which the prevailing party may be entitled.


13.            Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, the Investor has the right to have
any such opinion provided by its counsel. Investor also has the right to have
any such opinion provided by Issuer's counsel.


14.            Notices. Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier. Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.
 
 

--------------------------------------------------------------------------------


 
 